Exhibit 12(c) Entergy Louisiana, LLC Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Distributions Fixed charges, as defined: Total Interest $ Interest applicable to rentals Total fixed charges, as defined $ Preferred distributions, as defined (a) Combined fixed charges and preferred distributions, as defined $ Earnings as defined: Net Income $ Add: Provision for income taxes: Total Taxes ) Fixed charges as above Total earnings, as defined $ Ratio of earnings to fixed charges, as defined Ratio of earnings to combined fixed charges and preferred distributions, as defined (a) "Preferred distributions," as defined by SEC regulation S-K, are computed by dividing the preferred distribution requirement by one hundred percent (100%) minus the income tax rate.
